  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 1 of 12 PageID #: 1




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE
                              )
THE SCOTCH WHISKY             )
ASSOCIATION,                  )
                              )
               Plaintiff,     )
                              )    Civil Action No. __________
v.                            )
                              )
THE VIRGINIA DISTILLERY       )
COMPANY, LLC,                 )
                              )
               Defendant.

                                   COMPLAINT
      Plaintiff The Scotch Whisky Association (“Plaintiff” or the “Association”),

by and through its undersigned counsel, respectfully submits this Complaint

against Defendant, The Virginia Distillery Company, LLC (“Defendant” or

“Virginia Distillery”), and states its claims as follows:

                             NATURE OF THE CASE

      1.     This is an action for injunctive relief arising out of false, misleading,

and deceptive labelling of whisky advertised and sold by Virginia Distillery under

the brand name “Virginia-Highland Whisky”. Defendant’s prominent use of the

term “Highland” and its spelling of “Whisky”, among other things, falsely

indicates to the public that Defendant’s product is Scotch Whisky when it is not,

and/or that it is whisky that originates in Scotland, which it does not. While the

Association respects the rights of independent distillers, it has an obligation to

protect the unique geographic identity of whisky produced in Scotland, namely
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 2 of 12 PageID #: 2



Scotch Whisky, and the industry that produces it from damage, and to protect the

public from the confusion or deception that is likely to be caused by Defendant’s

false and misleading labelling.

                                  THE PARTIES

      2.     The Scotch Whisky Association is incorporated under the United

Kingdom Companies Acts, limited by guarantee, with a principal place of business

at Quartermile Two, Two Lister Square, Edinburgh, Scotland, United Kingdom,

EH39GL.

      3.     Upon information and belief, Virginia Distillery is a Delaware limited

liability company with a principal place of business at 299 Eades Lane,

Lovingston, Virginia, 22949.

                         JURISDICTION AND VENUE

      4.     This Court has subject matter jurisdiction over this action pursuant to,

inter alia, 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338 and 1367, in that this is a

false advertising and unfair competition dispute that arises under the federal

Lanham Act, 15 U.S.C. § 1051 et seq.

      1.     This Court has personal jurisdiction over Virginia Distillery because,

upon information and belief, Virginia Distillery is a limited liability company

organized and existing under the laws of Delaware and registered to conduct

business with the State of Delaware. On information and belief, Virginia Distillery



                                        -2-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 3 of 12 PageID #: 3



maintains as a registered agent Capitol Services, Inc. located at 1675 S State Street

Suite B, Dover, Delaware 19901.

      2.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because

Virginia Distillery is physically located in this judicial district and upon

information and belief, promotes, advertises, offers for sale, sells and distributes

whisky under the brand name “Virginia-Highland Whisky” in this judicial district.

           FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                         The Scotch Whisky Association
      3.     The Association is the trade association for the Scotch Whisky

industry. One of its principal activities is to safeguard the Scotch Whisky trade

generally, both in the United Kingdom and throughout the world. Currently, the

Association is comprised of seventy-one members, including distillers, blenders

and brand owners of Scotch Whisky. These members produce more than 90% of

the Scotch Whisky sold worldwide, and include such internationally well-known

brands as JOHNNIE WALKER, HIGHLAND PARK, WHITE HORSE, VAT 69,

100 PIPERS, DEWAR’S, BALLANTINE’S, CHIVAS REGAL, FAMOUS

GROUSE, GLENFIDDICH, THE MACALLAN, and J&B. Moreover, many of

the Association’s members market and sell Scotch Whisky in the United States.

      4.     As Scotch Whisky enjoys a substantial prestige and salability, the

Association aims to maintain the status of Scotch Whisky as a geographically



                                        -3-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 4 of 12 PageID #: 4



distinct and quality product throughout the world, including in the United States.

As part of its protection work, the Association monitors trademark applications and

label usage worldwide, with a view to preventing the use of potentially misleading

marks and labels and to make certain that those marks and labels that are evocative

of Scotland are not used on any whisky other than Scotch Whisky.

      5.    Scotch Whisky is a defined and regulated product under the laws of

the United States and United Kingdom. “Scotch Whisky” is whisky which has

been wholly produced in Scotland in accordance with the Scotch Whisky

Regulations of 2009 and the Scotch Whisky Technical File. The United States

Department of Treasury regulations further define Scotch Whisky as a distinctive

product of Scotland that is manufactured in compliance with the laws of the United

Kingdom. See 27 CFR 5.22(b)(7).

      6.    Under these well-established rules and regulations:

      “Scotch Whisky” means a whisky produced in Scotland —
            (a) that has been distilled at a distillery in Scotland from water and
                malted barley (to which only whole grains of other cereals may be
                added) all of which have been (i) processed at that distillery into a
                mash; (ii) converted at that distillery into a fermentable substrate
                only by endogenous enzyme systems; and (iii) fermented at that
                distillery only by the addition of yeast;
            (b) that has been distilled at an alcoholic strength by volume of less
                than 94.8 per cent so that the distillate has an aroma and taste
                derived from the raw materials used in, and the method of, its
                production;



                                        -4-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 5 of 12 PageID #: 5




            (c) that has been matured only in oak casks of a capacity not
                exceeding 700 litres;
            (d) that has been matured only in Scotland;
            (e) that has been matured for a period of not less than three years;
            (f) that has been matured only in an excise warehouse or a permitted
                place;
            (g) that retains the colour, aroma and taste derived from the raw
                materials used in, and the method of, its production and
                maturation;
            (h) to which no substance has been added, or to which no substance
                has been added except (i) water; (ii) plain caramel colouring; or
                (iii) water and plain caramel colouring; and
            (i) that has a minimum alcoholic strength by volume of 40%.
See The Scotch Whisky Regulations 2009 § 3(1).

      7.    Further, “Highland” is one of five protected localities and regions of

Scotch Whisky production.       Accordingly, United States Federal regulations

specifically forbid the use of words commonly associated with Scotland to

designate any product not wholly produced in Scotland. More specifically the

Code of Federal Regulations provide that “the words “Scotch”, “Scots”,

“Highland” or “Highlands” and similar words connoting, indicating or commonly

associated with Scotland, shall not be used to designate any product not wholly

produced in Scotland.” 27 CFR 5.22(k).

                    Defendant’s Virginia-Highland Whisky

      8.    On information and belief, Virginia Distillery is an American Single

Malt Whisky distillery located in Lovingston, Virginia.          Virginia Distillery

                                        -5-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 6 of 12 PageID #: 6



produces and sells a “whisky series” called “Virginia-Highland Whisky”, which it

describes as “Whisky from Scotland married with Virginia Whisky distilled from

malt mash”.      On information and belief, this “whisky series” is a product

comprised of unknown percentages of various whiskies that are mixed together

with the resulting product further aged in Virginia for a period of up to one year.

      9.      On information and belief, the products sold under the “Virginia

Highland whisky series” include, but are not limited to, the following: (1) Brewers

Batch Virginia-Highland Whisky; (2) Cider Cask Finished Virginia-Highland

Whisky; (3) Chardonnay Cask Finished Virginia-Highland Whisky; (4) Port Cask

Finished Virginia-Highland Whisky; (5) Scotch Trooper Cask; and (6) Rum Cask

Finished Virginia Highland Whisky (collectively the “Virginia-Highland

Products”).

      10.     Images of some of the Virginia-Highland Products are set forth below:




                                         -6-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 7 of 12 PageID #: 7



      11.    Further, and on information and belief, Virginia Distillery has created

a specialty product called “Scotch Trooper Cask” which includes the following

image on the side label:




      12.    On information and belief, Scotch Trooper is the name of a Scotch

Whisky blogger who combines his love of Star Wars and Scotch Whisky. Further,

and on information and belief, Virginia Distillery has collaborated with Scotch

Trooper to create and sell “Scotch Trooper Cask”, a mixture of American whiskey

and purported Scotch Whisky which product is further matured in the United

States. This collaboration further reflects Virginia Distillery’s intention to create a

false association between its Products and Scotch Whisky.

      13.    On information and belief, Virginia Distillery sells the Virginia-

Highland     Products      across    the     United    States    via    its    website

(https://www.vadistillery.com) and through third-party retailers.

      14.    Despite the fact that United States regulations preclude the use of the

word “Highland” or “Scotch” on a whisky that is not wholly produced in Scotland,

and that Scotch Whisky must be made entirely in Scotland, Virginia Distillery’s


                                           -7-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 8 of 12 PageID #: 8



labelling uses the words “Highland” and “Scotch” prominently to evoke an

improper association with Scotland in order to more effectively promote and sell

its products.      Indeed, Defendant’s labelling of its products intentionally

misidentifies the true geographic origin of its products in an effort to trade on the

good will and prestige associated with Scotch Whisky.

                                    COUNT I
                Federal False Advertising, 15 U.S.C. § 1125(a)(1)(B)

       15.    The Association incorporates the allegations in paragraphs 1 through

14 as if fully set forth herein.

       16.    Defendant’s commercial advertising and promotion of its non-Scotch

Whisky products under the brand name “Virginia-Highland Whisky” constitutes a

false or misleading statement of fact that misrepresents the nature, characteristics,

qualities or origin of Defendant’s goods.

       17.    Defendants’ actions constitute false advertising in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       18.    Defendant’s actions have caused, and will continue to cause,

irreparable harm to the Association and to the Scotch Whisky industry. Such harm

will continue unless Defendant is preliminarily and permanently enjoined.




                                         -8-
  Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 9 of 12 PageID #: 9




                                 COUNT II
              Federal Unfair Competition, 15 U.S.C. § 1125(a)(1)(A)

       19.    The Association incorporates the allegations in paragraphs 1 through

18 as if fully set forth herein.

       20.    Defendant’s promotion, advertising, distribution, sale and/or offer for

sale of its Virginia-Highland Products, and in particular, its repeated use of

“Highland” constitutes a false designation of origin or a false or misleading

description of fact which is likely to confuse, mislead, or deceive as to the origin,

source, sponsorship, or affiliation of Defendant’s goods, and is likely to cause the

public to mistakenly believe that Defendant’s Virginia-Highland Products are

Scotch Whisky or originate in Scotland or with members of the Association.

       21.    Defendants’ actions constitute unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       22.    Defendant’s actions have caused, and will continue to cause,

irreparable harm and damage to the Association and to the Scotch Whisky

industry.    Such harm will continue unless Defendant is preliminarily and

permanently enjoined.

                                 COUNT III
               Deceptive Trade Practices, 6 Del. C. § § 2531 et seq.

       23.    The Association incorporates the allegations in paragraphs 1 through

22 as if fully set forth herein.



                                         -9-
 Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 10 of 12 PageID #: 10



      24.      Virginia Distillery’s activities as described above constitute deceptive

trade practices by:

            a. Passing off goods or services as those of another in violation of 6 Del.
               C. § 2532(a)(1);

            b. Causing a likelihood of confusion or of misunderstanding as to the
               source, sponsorship, approval, or certification of goods or services in
               violation of 6 Del. C. § 2532(a)(2);

            c. Causing a likelihood of confusion or of misunderstanding as to
               affiliation, connection, or association with, or certification by, another
               in violation of 6 Del. C. § 2532(a)(3);

            d. Using deceptive representations or designations of geographic origin
               in connection with goods or services in violation of 6 Del. C.
               § 2532(a)(4); and

            e. Representing that goods or services have sponsorship, approval,
               characteristics, ingredients, uses, benefits, or quantities that they do
               not have, or that a person has a sponsorship, approval, status,
               affiliation, or connection that the person does not have in violation of
               6 Del. C. § 2532(a)(5).

      25.      Virginia Distillery’s acts have caused irreparable injury and damage

to the Association for which the Association has no adequate remedy at law.




                                           - 10 -
 Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 11 of 12 PageID #: 11




                                 COUNT IV
                         Common Law Unfair Competition

       26.    The Association incorporates the allegations in paragraphs 1 through

25 as if fully set forth herein.

       27.    Virginia Distillery’s conduct as described above constitutes unfair

competition in violation of the common law of the State of Delaware.

                               PRAYER FOR RELIEF

       WHEREFORE, the Association respectfully requests judgment against

Virginia Distillery as follows:

       A.     Permanently enjoining and restraining Virginia Distillery and its

respective officers, directors, principals, partners, agents, servants, employees and

attorneys, and those persons in active concert or participation with Virginia

Distillery, from using the words “Scotch” or “Highland” on or in connection with a

whisky product unless that product’s sole alcoholic constituent is Scotch Whisky;

       B.     Directing Virginia Distillery to recall, at its own expense, all non-

Scotch Whisky products which have been manufactured, distributed, sold or

shipped that bear or incorporate the word “Scotch” or “Highland” on their labeling;

       C.     Directing such other relief as the Court may deem appropriate to

prevent the trade and public from forming any erroneous impression that any

product manufactured sold or otherwise distributed or promoted by Virginia

Distillery is a Scotch Whisky product.


                                         - 11 -
 Case 1:19-cv-01264-UNA Document 1 Filed 07/08/19 Page 12 of 12 PageID #: 12



      D.       Awarding the Association its fees, costs and such further relief as this

Court deems just and proper.

July 8, 2019                                  Respectfully submitted,

OF COUNSEL:                                   /s/ Benjamin P. Chapple
                                              Benjamin P. Chapple (No. 5871)
                                              REED SMITH LLP
Jillian L. Burstein
                                              1201 N. Market Street, Suite 1500
Joshua W. Newman
                                              Wilmington, DE 19801
Robert E. Browne
                                              (302) 778-7500
REED SMITH LLP
                                              bchapple@reedsmith.com
10 South Wacker Drive
Chicago, IL 60606
                                              Counsel for The Scotch Whisky
(312) 207-1000
                                              Association
jburstein@reedsmith.com
jnewman@reedsmith.com
rbrowne@reedsmith.com




                                          - 12 -
